           1

           2

           3

           4

           5

           6

           7

           8                           UNITED STATES DISTRICT COURT
           9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           10

           11   CONSTRUCTION LABORERS TRUST                      CASE NO.: 2:18-cv-7527 JFW(FFMx)
                FUNDS FOR SOUTHERN
           12   CALIFORNIA ADMINISTRATIVE
                COMPANY, a Delaware limited liability            ORDER TO SHOW CAUSE RE
           13   company,                                         CONTEMPT
           14                      Plaintiff,
           15   v.
           16
                CUT-RITE CONCRETE SAWING AND
           17   BREAKING, INC., a California
                corporation,
           18

           19                      Defendants.
           20

           21         Upon review of the application of the Plaintiff (“TRUST FUNDS”) seeking an
           22   order requiring Defendant, CUT-RITE CONCRETE SAWING AND BREAKING,
           23   INC., a California corporation, (“EMPLOYER”) through Shaun Gutierrez, its
           24   responsible managing officer and president, to show cause why they should not be
           25   adjudged in civil contempt for failing and refusing to obey this Court’s Interlocutory
           26   Order for Accounting entered on November 30, 2019 [docket no. 19] which requires
           27   them to produce books and records to the TRUST FUNDS for an audit, and to
           28   cooperate in all respects therewith for the TRUST FUNDS to determine whether

353699.1                                                   -1-
1    EMPLOYER has compiled with the reporting and payment obligations of her labor
2    agreements and/or to determine the full amount of contributions due by the
3    EMPLOYER to the TRUST FUNDS and any damages to the TRUST FUNDS for
4    failure to pay any such contributions:
5          IT IS HEREBY ORDERED that:
6          1.     EMPLOYER and Shaun Gutierrez, President of EMPLOYER are
7    ordered to appear before the above-entitled Court on February 27, 2019, at 8:30 a.m.,
8    in Courtroom 7A of the United States District Courthouse, located at 350 W. First
9    Street, Los Angeles, California 90012 and show cause, if any, why an order should
10   not be entered adjudging them guilty of failing and refusing to obey this Court’s
11   Interlocutory Order for Accounting.
12         2.     Service of a copy of this order and of the application upon which this
13   order is based shall be made by mail to EMPLOYER and Shaun Gutierrez at least ten
14   (10) days prior to the hearing.
15         3.     If EMPLOYER and Gutierrez choose to file papers in opposition to the
16   TRUST FUNDS’ Order to Show Cause Re Contempt, they must do so no later than
17   five (5) days before the hearing.
18

19   Dated: February 8, 2019
                                              JOHN F. WALTER
20
                                              UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                -2-
